In an action to recover damages for personal injuries, the defendant East West Management, Inc., appeals from an order of the Supreme Court, Kings County (Johnson, J.), dated December 5, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff, a passenger in a taxicab which was involved in a collision with a second motor vehicle, commenced this action against various defendants, including the appellant, as the owner of the subject taxicab. The appellant moved for summary judgment in its favor on the ground that it did not own the taxicab. The Supreme Court properly denied the motion. After the appellant established its prima facie entitlement to summary judgment, the admissible documentary evidence submitted in opposition raised a triable issue of fact (see CPLR 3212 [b]) as to whether the appellant did, in fact, own the subject taxicab. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.